Case 0:18-cv-61047-UU Document 277 Entered on FLSD Docket 09/30/2019 Page 1 of 2


                                                                            FILED BY                   D,C .

          Septem ber 22,2019                                                      SEF 32 2219
                                                                                   ANGELA E.NOBLE
                                                                                 sctE RKU.S.D1ST.c1.
                                                                                   . n.OFFLA.- MjAMI
      Clerk ofthe Court
      US District Court
      400 N.M iam iAve.
      M iam i,FL 33128
      Regarding:USA vs.US Stem CellClinic and others,Case 18-cv-61047-UU




      Clerk ofthe Court,


      In reference to the aforem entioned case,w e are w riting to clearly indicate the
      m isrepresented and illegalaction thatisbeing proposed to destroy our personal
      property/stem cellsthatarebeingheldbyUSA Stem Cell.W edonotunderstandor
      agreew ith any m otiveand believethisto bea violation ofourconstitutionalrights
      and personalproperty.There are m any individuals in the w orld and throughoutthis
      country thathaverealized thesignificantbenefitsofhaving a stem cellprocedure to
      im prove their quality oflife.

      This law suitthatw e deem as unfounded and im proper,is attem pting to rem ove our
      personalproperty thatiscom prised ofour ow n DNA and stem cells. W hetherit is
      the audacity ofbig pharm a,specialinterestgroups or otherparties w ith the intent
      ofpersonalcorporategain,thisisclearly a breach ofourlegalrightsto own and
      m aintain our stem cells,w hich belong to us.

      W edem and thatthecourtim mediately dismissthislaw suit,asitisfrivolous, illegal
      and irresponsible.

      Sincerely,

      Colleen T. Green                       1

                                       / '
                                  4



      Nanette G.Davis


 VV
 i    '
                         > .> U
Case 0:18-cv-61047-UU Document 277 Entered on FLSD Docket 09/30/2019 Page 2 of 2




      Iw antto tellyou m y personalstory aboutthe pain in m y knees.A year and a half
      ago,lw ashiking,slipped and tore m y m eniscus.Ihad arthroscopic surgery to repair
      m y m eniscus butw as stillin pain. Insurance w ouldn'tpay for the surgery,saying
      thesurgerywasnotnecessary.lpreviouslyhadinjectionstoeasethepain.
      lnsurancewouldnotpayfortheinjections,whichonlyhelped foraweek.
      Ihavea geneticpre-disposition to kneeproblem s.My brotherand fatherhad both of
      their knees replaced.M y brother w as quite young and gotinfection and itcaused
      otherhealthproblemswherehelosthisjobandhadtogoon disability.
      M y kneesare notbad enough to getknee replacem entsbut Iw as in so m uch pain,it
      stopped m e from doing the things Ilove to do. lheard aboutstem celltherapy and
      so Idecided to take a substantialam ountofm y inheritance to pay for the procedure.
      Ithashelpedmetremendously.W henitwastimeformysecondinjection,Iwastold
      thatICOULDN'T have access to M Y STEM CELLS THAT lPAID A L0T 0F M ONEY
      FOR.IT IS M Y PROPERTY!Icannotunderstand how they could freeze or destroy m y
      property.Itdoesn'tseem constitutional!Icandoafew thingsthatlenjoybutIneed
      thesecondinjectionstocompletelyhealmyknees.
       Iw ould love to be able to do the thingsthatluse to do,like,
      Hiking,skiing,justwalking,tennisandplayingwith mygranddaughter.
      Please do the rightthing and allow m e to getm y stem cellsoutofthe Stem CellBank.
      Thank you foryour consideration!


      Sincerely,



      Nanette G.Davis
